

 
 

--------------------------------------------------------------------------------

 
Exhibit 10.1



EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
_______________, 2010, effective as of _______________, 2011 (the “Effective
Date”), by and between Sprint Nextel Corporation, a Kansas corporation (the
“Company”) on behalf of itself and any of its subsidiaries, affiliates and
related entities, and Joseph J. Euteneuer (the “Executive”) (the Company and the
Executive, collectively, the “Parties,” and each, a “Party”).  Certain
capitalized terms are defined in Section 29.
 
WITNESSETH:
 
WHEREAS, the Company desires to employ the Executive as Chief Financial Officer
and the Executive desires to accept such employment; and
 
WHEREAS, the Executive and the Company desire to enter into this Agreement.
 
NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements set forth herein and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the Company and the
Executive agree as follows:
 
1. Employment.
 
(a) The Company will employ the Executive and the Executive will be employed by
the Company upon the terms and conditions set forth herein.
 
(b) The employment relationship between the Company and the Executive shall be
governed by the general employment policies and practices of the Company,
including without limitation, those relating to the Company’s Code of Conduct,
confidential information and avoidance of conflicts, except that when the terms
of this Agreement differ from or are in conflict with the Company’s general
employment policies or practices, this Agreement shall control.
 
2. Term.  Subject to termination under Section 9, the Executive’s employment
shall be for an initial term of 36 months commencing on the Effective Date and
shall continue through the third anniversary of the Effective Date (the “Initial
Employment Term”).  At the end of the Initial Employment Term and on each
succeeding anniversary of the Effective Date, the Employment Term will be
automatically extended by an additional 12 months (each, a “Renewal Term”),
unless, not less than 12 months prior to the end of the Initial Employment Term
or any Renewal Term, either the Executive or the Company has given the other
written notice (in accordance with Section 20) of nonrenewal.  The Executive
shall provide the Company with written notice of his intent to terminate
employment with the Company at least 30 days prior to the effective date of such
termination.
 
3. Position and Duties of the Executive.
 
(a) The Executive shall serve as Chief Financial Officer of the Company and
shall have such duties and authority consistent with such position as shall be
determined from time to time by the Board of Directors of the Company (the
“Board”)
 
 
 
 

--------------------------------------------------------------------------------

 
       or the Chief Executive Officer of the Company (the “Chief Executive
Officer”) and as is customary for the position of chief financial officer of a
company of the size and nature
      of  the business of the Company, and also agrees to serve as an officer of
any enterprise and/or agrees for payroll tax purposes to be an employee of any
Subsidiary as
       may be reasonably requested from time to time by the Board, any committee
or single member of the Board designated by the Board to exercise such authority
on behalf of the
       Board or the Chief Executive Officer.  The Executive shall report
directly to the Chief Executive Officer of the Company.
 
(b) During the Employment Term, the Executive shall, except as may from time to
time be otherwise agreed to in writing by the Company, during reasonable
vacations (as set forth in Section 7 hereof) and authorized leave and except as
may from time to time otherwise be permitted pursuant to Section 3(c), devote
his best efforts, full attention and energies during his normal working time to
the business of the Company, any duties as may be delineated in the Company’s
Bylaws for the Executive’s position and title, and such other related duties and
responsibilities as may from time to time be reasonably prescribed by the Board,
any committee or single member of the Board designated by the Board to exercise
such authority on behalf of the Board, or the Chief Executive Officer, in each
case, within the framework of the Company’s policies and objectives, provided
that such duties or responsibilities do not cause a violation of a restrictive
covenant entered into between the Executive and any prior employer.
 
(c) During the Employment Term, and provided that such activities do not
contravene the provisions of Section 3(a) or Sections 10, 11, 12 or 13 hereof
and, provided further, the Executive does not engage in any other substantial
business activity for gain, profit or other pecuniary advantage which materially
interferes with the performance of his duties hereunder, the Executive may
participate in any governmental, educational, charitable or other community
affairs and, subject to the prior approval of the Chief Executive Officer serve
as a member of the governing board of any such organization or any private or
public for-profit company; provided, however, that the prior approval of the
Chief Executive Officer shall be deemed to be granted with respect to the
Executive’s service and/or other commitment set forth on Attachment A
hereto.  The Executive may retain all fees and other compensation from any such
service, and the Company shall not reduce his compensation by the amount of such
fees.  This Section 3(c) shall not be construed as prohibiting the Executive
from making personal investments in such form or manner as will neither require
his services in the operation or affairs of the companies or enterprises in
which such investments are made nor violate the terms of Sections 10, 11, 12 or
13 hereof or the Company’s Code of Conduct.
 
4. Compensation.
 
(a) Base Salary.  During the Employment Term, the Company shall pay to the
Executive an annual base salary of $775,000 (the “Base Salary”), which Base
Salary shall be payable at the times and in the manner consistent with the
Company’s general policies regarding compensation of the Company’s senior
executives.  The Base Salary will be reviewed periodically by the Compensation
Committee and may be increased (but not decreased, except for across-the-board
reductions generally applicable

 
 
Euteneuer Employment
Agreement                                               Page 2 of 33

--------------------------------------------------------------------------------

 

 to the Company’s senior executives) from time to time in the Compensation
Committee’s sole discretion.
 
(b) Incentive Compensation.  The Executive will be eligible to participate in
any short-term and long-term incentive compensation plans, annual bonus plans
and such other management incentive programs or arrangements of the Company
approved by the Board that are generally available to the Company’s senior
executives, including, but not limited to, the STIP and the LTSIP.  Incentive
compensation shall be paid in accordance with the terms and conditions of the
applicable plans, programs and arrangements.
 
(i) Annual Performance Bonus.  During the Employment Term, the Executive shall
be entitled to participate in the STIP, with such opportunities as may be
determined by the Compensation Committee in its sole discretion (“Target
Bonuses”); provided, however, that for the Company’s fiscal year ending in 2011
(“FY 2011”) the Executive will participate, on a prorated basis for the period
of FY 2011 in which he is employed (unless the Executive does not receive any
payout under any short-term incentive or bonus plan from his prior employer for
any portion of FY 2011 prior to the Effective Date, in which case on an
unprorated basis), at an annual Target Bonus opportunity equal to 130% of his
Base Salary.  The Executive’s Target Bonus may be increased (but not decreased,
except for across-the-board reductions generally applicable to the Company’s
senior executives) from time to time, and the Executive shall be entitled to
receive full payment of any award under the STIP, determined pursuant to the
STIP (a “Bonus Award”).
 
(ii) Long-Term Performance Bonus.  During the Employment Term, the Executive
shall be entitled to participate in the LTSIP, with such opportunities, if any,
as may be determined by the Compensation Committee (“LTSIP Target Award
Opportunities”); provided, however, that the Executive’s LTSIP Target Award
Opportunity for FY 2011 shall be equal to $3,500,000.
 
(iii) Incentive bonuses, if earned, shall be paid when incentive compensation is
customarily paid to the Company’s senior executives in accordance with the terms
of the applicable plans, programs or arrangements.
 
(iv) Pursuant to the Company’s applicable incentive or bonus plans as in effect
from time to time, the Executive’s incentive compensation during the term of
this Agreement may be determined according to criteria intended to qualify as
performance-based compensation under Code Section 162(m).
 
(c) Equity Compensation.  The Executive shall be eligible to participate in such
equity incentive compensation plans and programs as the Company generally
provides to its senior executives, including, but not limited to, the
LTSIP.  During the Employment Term, the Compensation Committee may, in its sole
discretion, grant equity awards to the Executive, which would be subject to the
terms of the respective award agreements evidencing such grants and the
applicable plan or program.
 
 
 
Euteneuer Employment
Agreement                                                Page 3 of 33

--------------------------------------------------------------------------------

 
(d) Sign-On Compensation.
 
(i) Sign-On Cash Bonus Award. The Company will pay the Executive a cash sign-on
bonus in the amount of $500,000 to be paid 50% as soon as administratively
practicable after the Effective Date and 50% as soon as administratively
practicable after the six-month anniversary of the Effective Date, in each case
less applicable withholdings.  If the Executive is terminated for Cause before
the applicable payment under this Section 4(d)(i) is made, the Executive will
not be entitled to such unpaid payment.
 
(ii) Sign-On Restricted Stock Award. On the Effective Date the Compensation
Committee grants to the Executive an award of 125,000 shares of restricted stock
(“Restricted Stock”) under the LTSIP (the “Sign-On Restricted Stock
Award”).  The Sign-On Restricted Stock Award will be subject to terms and
conditions of the award agreement attached hereto as Exhibit A.  Except as
otherwise provided in the Executive’s Award Agreement evidencing the Sign-On
Restricted Stock Award, the Sign-On Restricted Stock Award will be governed by
provisions of the LTSIP.
 
5. Benefits.
 
(a) During the Employment Term, the Company shall make available to the
Executive, subject to the terms and conditions of the applicable plans,
participation for the Executive and his eligible dependents in:  (i)
Company-sponsored group health, major medical, dental, vision, pension and
profit sharing, 401(k) and employee welfare benefit plans, programs and
arrangements (the “Employee Plans”) and such other usual and customary benefits
in which senior executives of the Company participate from time to time, and
(ii) such fringe benefits and perquisites as may be made available to senior
executives of the Company as a group.  The Executive shall be entitled to
indemnification on terms and conditions no less favorable than those made
available generally to the Company’s senior executives on the Effective Date.
 
(b) The Executive acknowledges that the Company may change its benefit programs
from time to time, which may result in certain benefit programs being amended or
terminated for its senior executives generally.
 
6. Expenses.  The Company shall pay or reimburse the Executive for reasonable
and necessary business expenses incurred by the Executive in connection with his
duties on behalf of the Company in accordance with the Company’s Enterprise
Financial Services—Employee Travel and Expense Policy, as may be amended from
time to time, or any successor policy, plan, program or arrangement thereto and
any other of its expense policies applicable to senior executives of the
Company, following submission by the Executive of reimbursement expense forms in
a form consistent with such expense policies.
 
 
7. Vacation.  In addition to such holidays, sick leave, personal leave and other
paid leave as is allowed under the Company’s policies applicable to senior
executives generally, the Executive shall be entitled to participate in the
Company’s vacation policy in accordance with


 
 
Euteneuer Employment
Agreement                                               Page 4 of 33

--------------------------------------------------------------------------------

 

the Company’s policy generally applicable to senior executives; provided,
however, that the minimum number of weeks that the Executive shall be entitled
to take as vacation each year shall be four (4) weeks.  The duration of such
vacations and the time or times when they shall be taken will be determined by
the Executive in consultation with the Company.
 
8. Place of Performance.  In connection with his employment by the Company, the
Executive shall initially be based at the principal executive offices of the
Company in Overland Park, Kansas (the “Place of Performance”), except for travel
reasonably required for Company business.  The Executive will relocate his
residence within nine months after the Effective Date to the area surrounding
the Executive’s initial Place of Performance, in accordance with the Company’s
relocation policy applicable to senior executives as described on Schedule
A.  If the Company relocates the Executive’s Place of Performance more than 50
miles from his Place of Performance prior to such relocation and Executive
consents to such relocation of his Place of Performance, the Executive shall
relocate to a residence within the greater of (a) 50 miles of such relocated
Place of Performance or (b) such total miles that do not exceed the total number
of miles the Executive commuted to his Place of Performance prior to relocation
of the Executive’s Place of Performance.  To the extent the Executive relocates
his residence following a relocation of his Place of Performance as provided in
this Section 8, the Company will pay or reimburse the Executive’s relocation
expenses in accordance with the Company’s relocation policy applicable to senior
executives.
 
 
9. Termination.
 
(a) Termination by the Company for Cause or Resignation by the Executive Without
Good Reason.  If, during the Employment Term, the Executive’s employment is
terminated by the Company for Cause, or if the Executive resigns without Good
Reason, the Executive shall not be eligible to receive Base Salary or to
participate in any Employee Plans with respect to future periods after the date
of such termination.  The Executive shall be entitled to receive from the
Company the Executive’s accrued, but unpaid, Base Salary through the date of
termination of employment, payable in accordance with the Company’s normal
payroll practices,  vested benefits under any Employee Plan in accordance with
the terms of such Employee Plan and applicable law, and any other amounts to
which the Executive is entitled under the terms and conditions of the Company’s
other benefit plans and policies, including reimbursement of business or other
reimbursable expenses incurred prior to the date of termination and properly
submitted under the Company’s reimbursement policies.
 
(b) Termination by the Company Without Cause or Resignation by the Executive for
Good Reason outside of the CIC Severance Protection Period.  If, during the
Employment Term, the Executive’s employment is terminated by the Company without
Cause or the Executive terminates for Good Reason prior to, or following
expiration of, the CIC Severance Protection Period and such termination
constitutes a Separation from Service or the Executive is entitled to severance
compensation and benefits under this Section 9(b) pursuant to the provisions of
Section 9(c), the Executive shall be entitled to: (1) receive from the Company
the Executive’s accrued, but unpaid, Base Salary through the date of termination
of employment, payable in accordance with the Company’s normal payroll
practices, any vested benefits under any Employee Plan in


 
 
Euteneuer Employment Agreement                                          Page 5
of 33

--------------------------------------------------------------------------------

 

accordance with the terms of such Employee Plan and applicable law, and any
other amounts to which the Executive is entitled under the terms and conditions
of the Company’s other benefit plans and policies, including reimbursement of
business or other reimbursable expenses incurred prior to the date of
termination and properly submitted under the Company’s reimbursement policies,
and (2) conditioned upon the Executive executing a Release within the Release
Consideration Period and delivering it to the Company with the Release
Revocation Period expired without revocation, in both cases no later than 53
days following the date of termination of employment, and in full satisfaction
of the Executive’s rights and any benefits the Executive might be entitled to
under the Separation Plan and this Agreement and any requirements of the Worker
Adjustment and Retraining Notification Act or similar law, unless otherwise
specified herein:
 
(i) receive periodic payments equal to his Base Salary in effect prior to the
termination of his employment, which payments shall be paid to the Executive in
equal installments on the regular payroll dates under the Company’s payroll
practices applicable to the Executive on the date of this Agreement for the
Payment Period, except that (A) the first payment shall be made on the 60th day
following Executive's termination of employment and shall include payment of any
amounts that would otherwise be due prior thereto,  and (B) if the Executive is
a Specified Employee, with respect to any amount payable by reason of the
Separation from Service that constitutes deferred compensation within the
meaning of Code Section 409A, such installments shall not commence until after
the end of the six continuous month period following the date of the Executive’s
Separation from Service, in which case, the Executive shall be paid a lump-sum
cash payment equal to the aggregate amount of missed installments during such
period on the first day of the seventh month following the date of the
Executive’s Separation from Service;
 
(ii) (A) receive a pro rata payment of the Bonus Award for the portion of the
Company’s current fiscal year prior to the date of termination of his
employment; (B) receive a pro rata payment of the Capped Bonus Award for the
portion of the Company’s current fiscal year following the date of termination
of his employment; (C) receive for the next fiscal year following the fiscal
year during which his termination of employment occurs, the Capped Bonus Award;
and (D) receive a pro rata payment of the Capped Bonus Award for the remainder
of the Payment Period during the second fiscal year following the fiscal year
during which the Executive’s termination of employment occurs; provided,
however, that to the extent the Executive’s employment is terminated for Good
Reason due to a reduction of the Executive’s Target Bonus, in accordance with
Section 29(x)(ii), the Executive’s Target Bonus for the purposes of this Section
9(b)(ii) shall be the Executive’s Target Bonus immediately prior to such
reduction; and provided, further, that any pro rata payment shall be determined
based on the methodology for determining pro rated awards under the STIP and
each such payment shall be payable in accordance with the provisions of the STIP
in the calendar year in which the Bonus Award or each Capped Bonus Award, as


 
 
Euteneuer Employment Agreement                                          Page 6
of 33

--------------------------------------------------------------------------------

 
 

applicable, is determined, and in all events, not later than December 31st of
the year in which each such award is determined;
 
(iii) continue for the Payment Period participation in the Company’s group
health plans (including medical, dental, and vision) at then-existing
participation and coverage levels comparable to the terms in effect from time to
time for the Company’s senior executives, including any co-payment and premium
payment requirements, for which the Company shall deduct from each payment
payable to the Executive pursuant to Section 9(b)(i) the amount of any employee
contributions necessary to maintain such coverage for such period, except that
(A) following such period, the Executive shall retain any rights to continue
coverage under the Company’s group health plans under the benefits continuation
provisions pursuant to Code Section 4980B by paying the applicable premiums of
such plans; and (B) the Executive shall no longer be eligible to receive the
benefits otherwise receivable pursuant to this Section 9(b)(iii) as of the date
that the Executive becomes eligible to receive comparable benefits from a new
employer;
 
(iv) continue for the Payment Period participation in the Company’s employee
life insurance plans at then-existing participation and coverage levels,
comparable to the terms in effect from time to time for the Company’s senior
executives, including any premium payment requirements, for which the Company
shall deduct from each payment payable to the Executive pursuant to Section
9(b)(i) the amount of any employee contributions necessary to maintain such
coverage for such period, except that the Executive shall no longer be eligible
to receive the benefits otherwise receivable pursuant to this Section 9(b)(iv)
as of the date that the Executive becomes eligible to receive comparable
benefits from a new employer; and
 
(v) receive outplacement services by a firm selected by the Company at its
expense in an amount not to exceed $35,000; provided, however, that all such
outplacement services must be completed, and all payments by the Company must be
made, by December 31st of the second calendar year following the calendar year
in which the Executive’s Separation from Service occurs.
 
Notwithstanding anything in this Section 9(b) to the contrary, to the extent the
Executive has not executed the Release within the Release Consideration Period
and delivered it to the Company, or has revoked the executed Release within the
Release Revocation Period, as determined at the end of such Release Revocation
Period, the Executive will forfeit any right to receive the payments and
benefits specified in this Section 9(b) (other than any accrued but unpaid
payments and benefits through the date of termination of employment as outlined
in clause (1) of the first paragraph of this Section 9(b)).
 
(c) Termination by the Company Without Cause or Resignation by the Executive for
Good Reason During the CIC Severance Protection Period.  Subject to (i)-(iv)
below, if the Executive’s employment is terminated by the Company without Cause,
or the Executive terminates employment for Good Reason, before the Employment
Term expires and during the CIC Severance Protection Period and the termination
constitutes a


 
 
Euteneuer Employment Agreement                                            Page 7
of 33

--------------------------------------------------------------------------------

 

Separation from Service, subject to the terms of the CIC Severance Plan, the
Executive will become entitled to severance compensation and benefits under the
CIC Severance Plan as of (x) the date the Separation from Service occurs, or (y)
in the event of a Pre-CIC Termination, the date the Change in Control occurs, as
of which date all rights to severance benefits under this Agreement will cease.
 
(i) The Executive’s Severance Benefit Classification in the CIC Severance Plan
on the Effective Date shall be “Tier I.”
 
(ii) The CIC Severance Plan will not apply and the Executive will be entitled to
severance compensation and benefits under Section 9(b) of this Agreement if the
Executive (x) as of his Separation from Service is not a Participant in, or (y)
is otherwise not entitled to severance compensation and benefits under, the CIC
Severance Plan.
 
(iii)   If the Executive is entitled to severance benefits under the CIC
Severance Plan as a result of a Pre-CIC Termination, any benefits payable before
the Change in Control will be paid under this Agreement and any additional
benefits payable after the Change in Control will be paid under the CIC
Severance Plan.
 
(iv) In no event may there be duplication of benefits under this Agreement and
the CIC Severance Plan.
 
(v) The terms “Change in Control” and “Pre-CIC Termination” are defined in the
CIC Severance Plan.
 


(d) Termination by Death.  If the Executive dies during the Employment Term, the
Executive’s employment will terminate, and the Executive’s beneficiary or if
none, the Executive’s estate, shall be entitled to receive from the Company, the
Executive’s accrued, but unpaid, Base Salary through the date of termination of
employment, any vested benefits under any Employee Plan in accordance with the
terms of such Employee Plan and applicable law, and any other amounts to which
the Executive is entitled under the terms and conditions of the Company’s other
benefit plans and policies, including reimbursement of business or other
reimbursable expenses incurred prior to the date of termination and properly
submitted under the Company’s reimbursement policies.
 
(e) Termination by Disability.  If the Executive becomes Disabled prior to the
expiration of the Employment Term, the Executive’s employment will
terminate,  and, provided that such termination constitutes a Separation from
Service, the Executive shall be entitled to:
 
(i) receive periodic payments equal to his Base Salary in effect prior to the
termination of his employment (reduced by any amounts paid on a monthly basis
under any long-term disability plan (the “LTD Plan”) now or hereafter sponsored
by the Company), which payments shall be paid to the Executive

 
 
Euteneuer Employment Agreement                                         Page 8 of
33

--------------------------------------------------------------------------------

 

commencing on the Separation from Service date for 12 months in equal
installments on the regular payroll dates under the Company’s payroll practices
applicable to the Executive on the date of this Agreement; provided, however,
that in the event that the Executive is a Specified Employee, with respect to
any amount payable by reason of the Executive’s Separation from Service that
constitutes deferred compensation within the meaning of Code Section 409A, such
installments shall not commence until the earlier to occur of (A) the first
business day of the seventh month following the date of the Executive’s
Separation from Service and (B) death, in which case the Executive (or the
Executive’s estate in the event of Executive’s death) shall be paid on the
earlier of (1) the first day of the seventh month following the date of the
Executive’s Separation from Service and (2) the Executive’s death a lump-sum
cash payment equal to the aggregate amount of any such payments that constitutes
deferred compensation within the meaning of Code Section 409A that the Executive
would have been entitled to receive during such period following the Executive’s
Separation from Service;
 
(ii) continue participation in the Company’s group health plans (including
medical, dental and vision) at then-existing participation and coverage levels
for 12 months (measured from the Executive’s Separation from Service),
comparable to the terms in effect from time to time for the Company’s senior
executives, including any co-payment and premium payment requirements, for which
the Company shall deduct from each payment payable to the Executive pursuant to
Section 9(e)(i) the amount of any employee contributions necessary to maintain
such coverage for such period, except that following such period, the Executive
shall retain any rights to continue coverage under the Company’s group health
plans under the benefits continuation provisions pursuant to Code Section 4980B
by paying the applicable premiums of such plans;  and
 
(iii)           receive from the Company the Executive’s accrued, but unpaid,
Base Salary through the date of termination of employment, any vested benefits
under any Employee Plan in accordance with the terms of such Employee Plan and
applicable law, and any other amounts to which the Executive is entitled under
the terms and conditions of the Company’s other benefit plans and policies,
including reimbursement of business or other reimbursable expenses incurred
prior to the date of termination and properly submitted under the Company’s
reimbursement policies.
 
(f) No Mitigation Obligation.  No amounts paid under Section 9 will be reduced
by any earnings that the Executive may receive from any other source.  The
Executive’s coverage under the Company’s medical, dental, vision and employee
life insurance plans will terminate as of the date that the Executive is
eligible for comparable benefits from a new employer.  The Executive shall
notify the Company within 30 days after becoming eligible for coverage of any
such comparable benefits.
 
(g) Forfeiture.  Notwithstanding the foregoing, any right of the Executive to
receive termination payments and benefits hereunder shall be forfeited to the

 
 
Euteneuer Employment
Agreement                                             Page 9 of 33

--------------------------------------------------------------------------------

 

extent of any amounts payable after any breach of Sections 10, 11, 12, 13 or 15
by the Executive.
 
10. Confidential Information; Statements to Third Parties.
 
(a) During the Employment Term and on a permanent basis upon and following
termination of the Executive’s employment, the Executive acknowledges that:
 
(i) all information, whether or not reduced to writing (or in a form from which
information can be obtained, translated, or derived into reasonably usable form)
or maintained in the mind or memory of the Executive and whether compiled or
created by the Company, any of its Subsidiaries or any affiliates of the Company
or its Subsidiaries (collectively, the “Company Group”), which derives
independent economic value from not being readily known to or ascertainable by
proper means by others who can obtain economic value from the disclosure or use
of such information, of a proprietary, private, secret or confidential
(including, without exception, inventions, products, processes, methods,
techniques, formulas, compositions, compounds, projects, developments, sales
strategies, plans, research data, clinical data, financial data, personnel data,
computer programs, customer and supplier lists, trademarks, service marks,
copyrights (whether registered or unregistered), artwork, and contacts at or
knowledge of customers or prospective customers) nature concerning the Company
Group’s business, business relationships or financial affairs (collectively,
“Proprietary Information”) shall be the exclusive property of the Company Group
and shall be subject to the provisions of this Section 10, including, without
limitation, Section 10(f);
 
(ii) the Proprietary Information of the Company Group gained by the Executive
during the Executive’s association with the Company Group was or will be
developed by and/or for the Company Group through substantial expenditure of
time, effort and money and constitutes valuable and unique property of the
Company Group;
 
(iii) reasonable efforts have been put forth by the Company Group to maintain
the secrecy of its Proprietary Information;
 
(iv) such Proprietary Information is and will remain the sole property of the
Company Group; and
 
(v) any retention or use by the Executive of Proprietary Information after the
termination of the Executive’s services for the Company Group, except as
provided in Section 15 or as otherwise authorized by the Company, will
constitute a misappropriation of the Company Group’s Proprietary Information.
 
(b) The Executive further acknowledges and agrees that he will take all
affirmative steps reasonably necessary or required by the Company to protect the
Proprietary Information from inappropriate disclosure during and after his
employment with the Company.
 
 
 
Euteneuer Employment
Agreement                                                Page 10 of 33

--------------------------------------------------------------------------------

 
(c) The Executive further agrees that all files, letters, memoranda, reports,
records, data, sketches, drawings, laboratory notebooks, program listings, or
other written, photographic, electronic, or other tangible material containing
or constituting Proprietary Information, whether created by the Executive or
others, which shall come into his custody or possession, regardless of medium,
shall be and are the exclusive property of the Company to be used by him only in
the performance of his duties for the Company.  Except as required for Executive
to carry out his obligations under Section 15 or as otherwise authorized by the
Company, all such materials or copies thereof and all tangible things and other
property of the Company Group in the Executive’s custody or possession shall be
delivered to the Company (to the extent the Executive has not already returned)
in good condition, on or before five business days subsequent to the earlier of:
(i) a request by the Company or (ii) the Executive’s termination of employment
for any reason or Cause, including for nonrenewal of this Agreement, Disability,
termination by the Company or termination by the Executive.  After such
delivery, the Executive shall not retain any such materials or portions or
copies thereof or any such tangible things and other property and shall execute
any statements or affirmations of compliance under oath that the Company may
require.
 
(d) The Executive further agrees that his obligation not to disclose or to use
information and materials of the types set forth in Sections 10(a), 10(b) and
10(c) above, and his obligation to return materials and tangible property, set
forth in Section 10(c) above, also extends to such types of information,
materials and tangible property of customers of the Company Group, consultants
for the Company Group, suppliers to the Company Group, or other third parties
who may have disclosed or entrusted the same to the Company Group or to the
Executive in the course of conducting business with the Company Group.
 
(e) The Executive further acknowledges and agrees that he will continue to keep
in strict confidence, and will not, directly or indirectly, at any time,
disclose, furnish, disseminate, make available, use or suffer to be used in any
manner any Proprietary Information of the Company Group without limitation as to
when or how the Executive may have acquired such Proprietary Information and
that he will not disclose any Proprietary Information to any person or entity
other than appropriate employees of the Company or use the same for any purposes
(other than in the performance of his duties as an employee of the Company or as
otherwise provided under this Agreement) without written approval of the Board,
either during or after his employment with the Company.
 
(f) Further the Executive acknowledges that his obligation of confidentiality
will survive, regardless of any other breach of this Agreement or any other
agreement, by any party hereto, until and unless such Proprietary Information of
the Company Group has become, through no fault of the Executive, generally known
to the public.  In the event that the Executive is required by law, regulation,
or court order to disclose any of the Company Group’s Proprietary Information,
the Executive will promptly notify the Company prior to making any such
disclosure to facilitate the Company seeking a protective order or other
appropriate remedy from the proper authority.  The Executive further agrees to
cooperate with the Company in seeking such

 
 
Euteneuer Employment
Agreement                                             Page 11 of 33

--------------------------------------------------------------------------------

 

order or other remedy and that, if the Company is not successful in precluding
the requesting legal body from requiring the disclosure of the Proprietary
Information, the Executive will furnish only that portion of the Proprietary
Information that is legally required, and the Executive will exercise all legal
efforts to obtain reliable assurances that confidential treatment will be
accorded to the Proprietary Information.
 
(g) The Executive’s obligations under this Section 10 are in addition to, and
not in limitation of, all other obligations of confidentiality under the
Company’s policies, general legal or equitable principles or statutes.
 
(h) During the Employment Term and following his termination of employment:
 
(i) the Executive shall not, directly or indirectly, make or cause to be made
any statements, including but not limited to, comments in books or printed
media, to any third parties criticizing or disparaging the Company Group or
commenting on the character or business reputation of the Company
Group.  Without the prior written consent of the Board, unless otherwise
required by law, the Executive shall not (A) publicly comment in a manner
adverse to the Company Group concerning the status, plans or prospects of the
business of the Company Group or (B) publicly comment in a manner adverse to the
Company Group concerning the status, plans or prospects of any existing,
threatened or potential claims or litigation involving the Company Group;
 
(ii) the Company shall comply with its policies regarding public statements with
respect to the Executive and any such statements shall be deemed to be made by
the Company only if made or authorized by a member of the Board or a senior
executive officer of the Company; and
 
(iii) nothing herein precludes honest and good faith reporting by the Executive
to appropriate Company or legal enforcement authorities.
 
(i) The Executive acknowledges and agrees that a violation of the foregoing
provisions of this Section 10 would cause irreparable harm to the Company Group,
and that the Company’s remedy at law for any such violation would be
inadequate.  In recognition of the foregoing, the Executive agrees that, in
addition to any other relief afforded by law or this Agreement, including
damages sustained by a breach of this Agreement and any forfeitures under
Section 9(g), and without the necessity or proof of actual damages, the Company
shall have the right to enforce this Agreement by specific remedies, which shall
include, among other things, temporary and permanent injunctions, it being the
understanding of the undersigned parties hereto that damages, the forfeitures
described above and injunctions shall all be proper modes of relief and are not
to be considered as alternative remedies.
 
11. Non-Competition.  In consideration of the Company entering into this
Agreement, for a period commencing on the Effective Date and ending on the
expiration of the Restricted Period:
 
 
Euteneuer Employment
Agreement                                                Page 12 of 33

--------------------------------------------------------------------------------

 
(a) The Executive covenants and agrees that the Executive will not, directly or
indirectly, engage in any activities on behalf of or have an interest in any
Competitor of the Company Group, whether as an owner, investor, executive,
manager, employee, independent consultant, contractor, advisor, or
otherwise.  The Executive’s ownership of less than one percent (1%) of any class
of stock in a publicly traded corporation shall not be a breach of this
paragraph.
 
(b) A “Competitor” is any entity doing business directly or indirectly (e.g., as
an owner, investor, provider of capital or otherwise) in the United States
including any territory of the United States (the “Territory”) that provides
products and/or services that are the same or similar to the products and/or
services that are currently being provided at the time of Executive’s
termination or that were provided by the Company Group during the two-year
period prior to the Executive’s termination of employment with the Company
Group;  provided, however, that during the Restricted Period neither
CenturyLink, Inc. (“CenturyLink”) nor Qwest Communications International, Inc.
(“Qwest”), either as a combined entity or, should the foregoing companies
separate, separate entities, shall be considered a “Competitor.”
 
(c) The Executive acknowledges and agrees that due to the continually evolving
nature of the Company Group’s industry, the scope of its business and/or the
identities of Competitors may change over time.  The Executive further
acknowledges and agrees that the Company Group markets its products and services
on a nationwide basis, encompassing the Territory and that the restrictions
imposed by this covenant, including the geographic scope, are reasonably
necessary to protect the Company Group’s legitimate interests.
 
(d) The Executive covenants and agrees that should a court at any time determine
that any restriction or limitation in this Section 11 is unreasonable or
unenforceable, it will be deemed amended so as to provide the maximum protection
to the Company Group and be deemed reasonable and enforceable by the court.
 
12. Non-Solicitation.  In consideration of the Company entering into this
Agreement, for a period commencing on the Effective Date and ending on the
expiration of the Restricted Period, the Executive hereby covenants and agrees
that he shall not, directly or indirectly, individually or on behalf of any
other person or entity do or suffer any of the following without the Company’s
consent:
 
(a) hire or employ, or assist in hiring or employing, any person who was at any
time during the last 18 months of the Executive’s employment an employee of any
member of the Company Group or solicit, aid, induce or attempt to solicit, aid,
induce or persuade, directly or indirectly, any person who is an employee,
representative, or agent of any member of the Company Group to leave his
employment with any member of the Company Group to accept employment with any
other person or entity;
 
(b) induce any person who is an employee, officer or agent of the Company Group,
or any of its affiliated, related or subsidiary entities to terminate such
relationship;
 
 
Euteneuer Employment Agreement                                                
Page 13 of 33

--------------------------------------------------------------------------------

 
(c) solicit any customer of the Company Group, or any person or entity whose
business the Company Group had solicited during the 180-day period prior to
termination of the Executive’s employment for purposes of business which is
competitive to the Company Group within the Territory; or
 
(d) solicit, aid, induce, persuade or attempt to solicit, aid, induce or
persuade any person or entity to take any action that would result in a Change
in Control of the Company or to seek to control the Board in a material manner,
except in the course of the performance of Executive’s duties as described in
this Agreement or as expressly authorized by the Board, a committee of the Board
or the CEO.
 
(e) For purposes of this Section 12, the term “solicit or persuade” includes,
but is not limited to, (i) initiating communications with an employee of the
Company Group relating to possible employment, (ii) offering bonuses or
additional compensation to encourage an employee of the Company Group to
terminate his employment, (iii) referring employees of the Company Group to
personnel or agents employed by competitors, suppliers or customers of the
Company Group, and (iv) initiating communications with any person or entity
relating to a possible Change in Control.  Notwithstanding the foregoing, the
following shall not be prohibited under this Section 12:  (i) placement of a job
advertisement in a publication of general circulation, in a trade publication,
or on a job search website;  (ii) use of a job recruiter whose solicitation
efforts are not targeted at employees of the Company Group; or (iii) any similar
means of general advertising or solicitation that is not targeted at employees
of the Company Group.
 
13. Developments.
 
(a) The Executive acknowledges and agrees that he will make full and prompt
disclosure to the Company of all inventions, improvements, discoveries, methods,
developments, software, mask works, and works of authorship, whether patentable
or copyrightable or not, (i) which relate to the Company’s business and have
heretofore been created, made, conceived or reduced to practice by the Executive
or under his direction or jointly with others, prior to his employment with the
Company, and which have not been assigned to prior employers, or (ii)  which
have utility in or relate to the Company’s business and are created, made,
conceived or reduced to practice by the Executive or under his direction or
jointly with others during his employment with the Company, whether or not
during normal working hours or on the premises of the Company (all of the
foregoing of which are collectively referred to in this Agreement as
“Developments”).
 
(b) The Executive further agrees to assign and does hereby assign to the Company
(or any person or entity designated by the Company) all of the Executive’s
rights, title and interest worldwide in and to all Developments and all related
patents, patent applications, copyrights and copyright applications, and any
other applications for registration of a proprietary right.  This Section 13(b)
shall not apply to Developments that the Executive developed entirely on his own
time without using the Company’s equipment, supplies, facilities, or Proprietary
Information and that does not, at the time of

 
 
Euteneuer Employment Agreement                                              Page
14 of 33

--------------------------------------------------------------------------------

 

conception or reduction to practice, have utility in or relate to the Company’s
business, or actual or demonstrably anticipated research or development.  The
Executive understands that, to the extent this Agreement shall be construed in
accordance with the laws of any Territory which precludes a requirement in an
employee agreement to assign certain classes of inventions made by an employee,
this Section 13(b) shall be interpreted not to apply to any invention which a
court rules or the Company agrees falls within such classes.
 
(c) The Executive further agrees to cooperate fully with the Company, both
during and after his employment with the Company, with respect to the
procurement, maintenance and enforcement of copyrights, patents and other
intellectual property rights (both in the United States and other countries)
relating to Developments.  The Executive shall not be required to incur or pay
any costs or expenses in connection with the rendering of such cooperation.  The
Executive will sign all papers, including, without limitation, copyright
applications, patent applications, declarations, oaths, formal assignments,
assignments of priority rights, and powers of attorney, and do all things that
the Company may reasonably deem necessary or desirable in order to protect its
rights and interests in any Development.
 
(d) The Executive further acknowledges and agrees that if the Company is unable,
after reasonable effort, to secure the Executive’s signature on any such papers,
any executive officer of the Company shall be entitled to execute any such
papers as the Executive’s agent and attorney-in-fact, and the Executive hereby
irrevocably designates and appoints each executive officer of the Company as his
agent and attorney-in-fact to execute any such papers on the Executive’s behalf,
and to take any and all actions as the Company may deem necessary or desirable
in order to protect its rights and interests in any Development, under the
conditions described in this sentence.
 
Remedies.  The Executive and the Company agree that the covenants contained in
Sections 10, 11, 12 and 13 are reasonable under the circumstances, and further
agree that if in the opinion of any court of competent jurisdiction any such
covenant is not reasonable in any respect, such court will have the right, power
and authority to sever or modify any provision or provisions of such covenants
as to the court will appear not reasonable and to enforce the remainder of the
covenants as so amended.  The Executive acknowledges and agrees that the remedy
at law available to the Company for breach of any of the Executive’s obligations
under Sections 10, 11, 12 and 13 would be inadequate and that damages flowing
from such a breach may not readily be susceptible to being measured in monetary
terms.  Accordingly, the Executive acknowledges, consents and agrees that, in
addition to any other rights or remedies that the Company may have at law, in
equity or under this Agreement, upon adequate proof of the Executive’s violation
of any such provision of this Agreement, the Company will be entitled to
immediate injunctive relief and may obtain a temporary order restraining any
threatened or further breach, without the necessity of proof of actual
damage.  Without limiting the applicability of this Section 14 or in any way
affecting the right of the Company to seek equitable remedies hereunder, in the
event that the Executive breaches any of the provisions of Sections 10, 11, 12
or 13 or engages in any activity that would constitute a breach save for the
Executive’s action being in a state where any of the provisions of Sections 10,
11, 12, 13 or this Section 14 is not enforceable as a matter of law, then the
Company’s obligation to pay any

 
 
Euteneuer Employment
Agreement                                                 Page 15 of 33

--------------------------------------------------------------------------------

 

remaining severance compensation and benefits that has not already been paid to
Executive pursuant to Section 9 shall be terminated.
 
14. Continued Availability and Cooperation.
 
(a) Following termination of the Executive’s employment, the Executive shall
cooperate fully with the Company and with the Company’s counsel in connection
with any present and future actual or threatened litigation, administrative
proceeding or investigation involving the Company that relates to events,
occurrences or conduct occurring (or claimed to have occurred) during the period
of the Executive’s employment by the Company.  Cooperation will include, but is
not limited to:
 
(i) making himself reasonably available for interviews and discussions with the
Company’s counsel as well as for depositions and trial testimony;
 
(ii) if depositions or trial testimony are to occur, making himself reasonably
available and cooperating in the preparation therefore, as and to the extent
that the Company or the Company’s counsel reasonably requests;
 
(iii) refraining from impeding in any way the Company’s prosecution or defense
of such litigation or administrative proceeding; and
 
(iv) cooperating fully in the development and presentation of the Company’s
prosecution or defense of such litigation or administrative proceeding.
 
(b) The Company will reimburse the Executive for reasonable travel, lodging,
telephone and similar expenses, as well as reasonable attorneys’ fees (if
independent legal counsel is necessary), incurred in connection with any
cooperation, consultation and advice rendered under this Agreement after the
Executive’s termination of employment.
 
15. Dispute Resolution.
 
(a) In the event that the Parties are unable to resolve any controversy or claim
arising out of or in connection with this Agreement or breach thereof, either
Party shall refer the dispute to binding arbitration, which shall be the
exclusive forum for resolving such claims.  Such arbitration will be
administered by Judicial Arbitration and Mediation Services, Inc. (“JAMS”)
pursuant to its Employment Arbitration Rules and Procedures and governed by
Kansas law.  The arbitration shall be conducted by a single arbitrator selected
by the Parties according to the rules of JAMS.  In the event that the Parties
fail to agree on the selection of the arbitrator within 30 days after either
Party’s request for arbitration, the arbitrator will be chosen by JAMS.  The
arbitration proceeding shall commence on a mutually agreeable date within 90
days after the request for arbitration, unless otherwise agreed by the Parties,
and in the location where the Executive worked during the six months immediately
prior to the request for arbitration if that location is in Kansas or Virginia,
and if not, the location will be Johnson County, Kansas, unless the Parties
agree otherwise.
 
 
Euteneuer Employment
Agreement                                                 Page 16 of 33

--------------------------------------------------------------------------------

 
(b) The Parties agree that each will bear their own costs and attorneys’ fees
relating to the arbitration, provided, however, that nothing in this Section
16(b) shall be considered to affect the Executive’s right to be reimbursed by
the Company for costs and attorneys’ fees under Section 24(d).  The arbitrator
shall not have authority to award attorneys’ fees or costs to any Party.
 
(c) The arbitrator shall have no power or authority to make awards or orders
granting relief that would not be available to a Party in a court of law.  The
arbitrator’s award is limited by and must comply with this Agreement and
applicable federal, state, and local laws.  The decision of the arbitrator shall
be final and binding on the Parties.
 
(d) Notwithstanding the foregoing, no claim or controversy for injunctive or
equitable relief contemplated by or allowed under applicable law pursuant to
Sections 10, 11, 12 and 13 of this Agreement will be subject to arbitration
under this Section 16, but will instead be subject to determination in a court
of competent jurisdiction in Kansas, which court shall apply Kansas law
consistent with Section 21 of this Agreement, where either Party may seek
injunctive or equitable relief.
 
16. Other Agreements.  No agreements (other than the agreements evidencing any
grants of equity awards) or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement.  Each party to this
Agreement acknowledges that no representations, inducements, promises, or other
agreements, orally or otherwise, have been made by any party, or anyone acting
on behalf of any party, pertaining to the subject matter hereof, which are not
embodied herein, and that no prior and/or contemporaneous agreement, statement
or promise pertaining to the subject matter hereof that is not contained in this
Agreement shall be valid or binding on either party.  For purposes of this
Section 17, the terms of this Agreement shall be deemed to include the terms of
the Employee Plans, the STIP, the LTSIP, any awards made under any of the
foregoing, and the Company’s other benefit plans and policies and general
employment policies and practices that are referenced herein and as may be
modified from time to time except as prohibited by this Agreement without
Executive’s consent.
 
17. Withholding of Taxes.  The Company will withhold from any amounts payable
under this Agreement all federal, state, city or other taxes as the Company is
required to withhold pursuant to any law or government regulation or ruling.
 
18. Successors and Binding Agreement.
 
(a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
the Company would be required to perform if no such succession had taken
place.  This Agreement will be binding upon and inure to the benefit of the
Company and any successor to the Company, including without limitation any
persons acquiring directly or indirectly all or substantially all of the
business or assets of the Company whether by purchase, merger,

 
 
Euteneuer Employment
Agreement                                            Page 17 of 33

--------------------------------------------------------------------------------

 
consolidation, reorganization or otherwise (and such successor shall thereafter
be deemed the “Company” for the purposes of this Agreement), but will not
otherwise be assignable, transferable or delegable by the Company, except that
the Company may assign and transfer this Agreement and delegate its duties
thereunder to a wholly owned Subsidiary.
 
(b) This Agreement will inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees.
 
(c) This Agreement is personal in nature and neither of the parties hereto
shall, without the consent of the other, assign, transfer or delegate this
Agreement or any rights or obligations hereunder except as expressly provided in
Sections 19(a) and 19(b).  Without limiting the generality or effect of the
foregoing, the Executive’s right to receive payments hereunder will not be
assignable, transferable or delegable, whether by pledge, creation of a security
interest, or otherwise, other than by a transfer by the Executive’s will or by
the laws of descent and distribution and, in the event of any attempted
assignment or transfer contrary to this Section 19(c), the Company shall have no
liability to pay any amount so attempted to be assigned, transferred or
delegated.
 
19. Notices.  All communications, including without limitation notices,
consents, requests or approvals, required or permitted to be given hereunder
will be in writing and will be duly given when hand delivered or dispatched by
electronic facsimile transmission (with receipt thereof confirmed), or, during
the Employment Term, when sent by electronic mail (with receipt thereof
confirmed), or five business days after having been mailed by United States
registered or certified mail, return receipt requested, postage prepaid, or
three business days after having been sent by a nationally recognized overnight
courier service such as Federal Express or UPS, addressed to the Company (to the
attention of the General Counsel of the Company) at its principal executive
offices and to the Executive at his principal residence, or to such other
address as any party may have furnished to the other in writing and in
accordance herewith, except that notices of changes of address shall be
effective only upon receipt.
 
20. Governing Law and Choice of Forum.
 
(a) This Agreement will be construed and enforced according to the laws of the
State of Kansas, without giving effect to the conflict of laws principles
thereof.
 
(b) To the extent not otherwise provided for by Section 16 of this Agreement,
the Executive and the Company consent to the jurisdiction of all state and
federal courts located in Overland Park, Johnson County, Kansas, as well as to
the jurisdiction of all courts of which an appeal may be taken from such courts,
for the purpose of any suit, action, or other proceeding arising out of, or in
connection with, this Agreement or that otherwise arise out of the employment
relationship.  Each Party hereby expressly waives any and all rights to bring
any suit, action, or other proceeding in or before any court or tribunal other
than the courts described above and covenants that it shall not seek in any
manner to resolve any dispute other than as set forth in this
paragraph.  Further, the Executive and the Company hereby expressly waive any
and all
 
 
Euteneuer Employment
Agreement                                            Page 18 of 33

--------------------------------------------------------------------------------

 
objections either may have to venue, including, without limitation, the
inconvenience of such forum, in any of such courts.  In addition, each of the
Parties consents to the service of process by personal service or any manner in
which notices may be delivered hereunder in accordance with this Agreement.
 
21. Validity/Severability.  If any provision of this Agreement or the
application of any provision is held invalid, unenforceable or otherwise
illegal, the remainder of this Agreement and the application of such provision
will not be affected, and the provision so held to be invalid, unenforceable or
otherwise illegal will be reformed to the extent (and only to the extent)
necessary to make it enforceable, valid or legal.  To the extent any provisions
held to be invalid, unenforceable or otherwise illegal cannot be reformed, such
provisions are to be stricken herefrom and the remainder of this Agreement will
be binding on the parties and their successors and assigns as if such invalid or
illegal provisions were never included in this Agreement from the first
instance.
 
22. Survival of Provisions.  Notwithstanding any other provision of this
Agreement, the parties’ respective rights and obligations under Sections 10, 11,
12, 13, 14, 15, 16, 18, 22, 23 and 26 will survive any termination or expiration
of this Agreement or the termination of the Executive’s employment.
 
23. Representations and Acknowledgements.
 
(a) The Executive hereby represents that he is not subject to any restriction
under law or contract whatsoever on his ability to enter into this Agreement or
to perform his duties and responsibilities hereunder, including, but not limited
to, any covenant not to compete with any former employer, any covenant not to
disclose or use any non-public information acquired during the course of any
former employment or any covenant not to solicit any customer of any former
employer.  Any reference to a “former employer” shall include both Qwest and
CenturyLink.
 
(b) The Executive hereby represents that, except as he has disclosed in writing
to the Company, he is not bound by the terms of any agreement with any previous
employer or other party (other than as agreed to herein) to refrain from using
or disclosing any trade secret or confidential or proprietary information of any
person in the course of the Executive’s employment with the Company or to
refrain from competing, directly or indirectly, with the business of such
previous employer or any other party.
 
(c) The Executive further represents that, to the best of his knowledge, his
performance of all the terms of this Agreement and as an employee of the Company
does not and will not breach any agreement with another party, including without
limitation any agreement to keep in confidence proprietary information,
knowledge or data the Executive acquired in confidence or in trust prior to his
employment with the Company, and that he will not knowingly disclose to the
Company or induce the Company to use any confidential or proprietary information
or material belonging to any previous employer or others.
 
 
Euteneuer Employment
Agreement                                                 Page 19 of 33

--------------------------------------------------------------------------------

 
(d) The Executive shall be entitled to receive from the Company reimbursement of
costs and attorneys’ fees in connection with the negotiation, preparation,
interpretation and execution of this Agreement and any documents ancillary to
this Agreement, including but not limited to the Sign-On Restricted Stock Award
documents.
 
(e) The Executive hereby represents and agrees that, during the Restricted
Period, if the Executive is offered employment or the opportunity to enter into
any business activity, whether as owner, investor, executive, manager, employee,
independent consultant, contractor, advisor or otherwise, the Executive will
inform the offeror of the existence of Sections 10, 11, 12 and 13 of this
Agreement and provide the offeror a copy thereof.  The Executive authorizes the
Company to provide a copy of such provisions of this Agreement to any of the
persons or entities described in this Section 24(e) and to make such persons
aware of the Executive’s obligations under this Agreement.
 
24. Compliance with Code Section 409A.  With respect to reimbursements or
in-kind benefits provided under this Agreement: (a) the Company will not provide
for cash in lieu of a right to reimbursement or in-kind benefits to which the
Executive has a right under this Agreement, (b) any reimbursement or provision
of in-kind benefits made during the Executive’s lifetime (or such shorter period
prescribed by a specific provision of this Agreement) shall be made not later
than December 31st of the year following the year in which the Executive incurs
the expense, and (c) in no event will the amount of expenses so reimbursed, or
in-kind benefits provided, by the Company in one year affect the amount of
expenses eligible for reimbursement, or in-kind benefits to be provided, in any
other taxable year.  Each payment, reimbursement or in-kind benefit made
pursuant to the provisions of this Agreement shall be regarded as a separate
payment and not one of a series of payments for purposes of Code Section
409A.  It is intended that any amounts payable under this Agreement and the
Company’s and the Executive’s exercise of authority or discretion hereunder
shall comply with the provisions of Code Section 409A and the Treasury
regulations relating thereto so as not to subject the Executive to the payment
of the additional tax, interest and any tax penalty which may be imposed under
Code Section 409A.  In furtherance of this interest, to the extent that any
provision hereof would result in the Executive being subject to payment of the
additional tax, interest and tax penalty under Code Section 409A, the parties
agree to amend this Agreement in order to bring this Agreement into compliance
with Code Section 409A; and thereafter interpret its provisions in a manner that
complies with Code Section 409A.  Reference to Code Section 409A is to Section
409A of the Internal Revenue Code of 1986, as amended, and will also include any
proposed, temporary or final regulations, or any other guidance, promulgated
with respect to such Section by the U.S. Department of Treasury or the Internal
Revenue Service.  Notwithstanding the foregoing, no particular tax result for
the Executive with respect to any income recognized by the Executive in
connection with the Agreement is guaranteed, and the Executive shall be
responsible for any taxes, penalties and interest imposed on him under or as a
result of Code Section 409A in connection with the Agreement.
 
25. Amendment; Waiver.  Except as otherwise provided herein, this Agreement may
not be modified, amended or waived in any manner except by an instrument in
writing signed by both Parties hereto.  No waiver by either Party at any time of
any breach by the other Party

 
 
Euteneuer Employment
Agreement                                                 Page 20 of 33

--------------------------------------------------------------------------------

 
hereto or compliance with any condition or provision of this Agreement to be
performed by such other Party will be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.
 
26. Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same agreement.
 
27. Headings.  Unless otherwise noted, the headings of sections herein are
included solely for convenience of reference and shall not control the meaning
or interpretation of any of the provisions of this Agreement.
 
28. Defined Terms.
 
(a) “Agreement” has the meaning set forth in the preamble.
 
(b) “Base Salary” has the meaning set forth in Section 4(a).
 
(c) “Board” has the meaning set forth in Section 3(a).
 
(d) “Bonus Award” has the meaning set forth in Section 4(b)(i).
 
(e) “Bylaws” means the Amended and Restated Sprint Nextel Corporation Bylaws, as
may be amended from time to time.
 
(f) “Capped Bonus Award” shall mean the lesser of the annual Target Bonus or
actual performance for such fiscal year in accordance with the then existing
terms of the STIP, which shall not be payable until the Compensation Committee
has determined that any incentive targets have been achieved and the subsequent
designated payout date has arrived.
 
(g) “Cause” shall mean:
 
(i) any act or omission constituting an intentional and material breach by the
Executive of any provisions of this Agreement after notice is delivered by the
Company that identifies the manner in which the breach occurred, if within 30
days of such notice, the Executive fails to cure any such failure capable of
being cured;
 
(ii) the willful and continued failure by the Executive to substantially perform
his duties hereunder (other than any such failure resulting from the Executive’s
Disability), after demand for performance is delivered by the Company that
identifies the manner in which the Company believes the Executive has not
performed his duties, if, within 30 days of such demand, the Executive fails to
cure any such failure capable of being cured;
 
(iii) any intentional misconduct materially injurious to the Company or any
Subsidiary, financial or otherwise, or including, but not limited to,

 
 
Euteneuer Employment Agreement                                             
Page 21 of 33

--------------------------------------------------------------------------------

 
misappropriation, fraud, including with respect to the Company’s accounting and
financial statements, embezzlement or conversion by the Executive of the
Company’s or any Subsidiary’s property in connection with the Executive’s duties
or in the course of the Executive’s employment with the Company;
 
(iv) during the Employment Term, the provision of services through employment,
consulting or otherwise for a Competitor by any member of the Executive’s
immediate family (child, stepchild, grandchild, parent, step-parent,
grandparent, spouse, sibling, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law or sister-in-law (including any such adoptive
relationships)) sharing the Executive’s household.
 
(v) the conviction (or plea of no contest) of the Executive for any felony or
the indictment of the Executive for any felony, including, but not limited to,
any felony involving fraud, moral turpitude, embezzlement or theft in connection
with the Executive’s duties or in the course of the Executive’s employment with
the Company; provided, however, that if such indictment is resolved without
resulting in a conviction, the Executive shall be entitled to the benefits under
Section 9(b);
 
(vi) the commission of any intentional or knowing violation of any antifraud
provision of the federal or state securities laws;
 
(vii) a final, non-appealable order in a proceeding before a court of competent
jurisdiction or a final order in an administrative proceeding finding that the
Executive committed any willful misconduct or criminal activity (excluding minor
traffic violations or other minor offenses), which commission is materially
inimical to the interests of the Company or any Subsidiary, whether for his
personal benefit or in connection with his duties for the Company or any
Subsidiary;
 
(viii) current alcohol or prescription drug abuse affecting work performance;
 
(ix) current illegal use of drugs; or
 
(x) violation of the Company’s Code of Conduct, with written notice of
termination by the Company for Cause in each case provided under this Section
29(g).
 
For purposes of this Section 29(g),  no act or failure to act on the part of the
Executive shall be deemed “intentional” or “willful” if it was due primarily to
an error in judgment or negligence, but shall be deemed “intentional” or
“willful” only if done or omitted to be done by the Executive not in good faith
and without reasonable belief that the Executive’s action or omission was in the
best interest of the Company.  Failure to meet performance expectations, unless
willful, continuing, and substantial, shall not be considered “Cause”.
 
 
Euteneuer Employment
Agreement                                               Page 22 of 33

--------------------------------------------------------------------------------

 
(h) “Change in Control” has the meaning set forth in the CIC Severance Plan.
 
(i) “Chief Executive Officer” has the meaning set forth in Section 3(a).
 
(j) “CIC Severance Plan” means the Company’s Change in Control Severance Plan,
as may be amended from time to time, or any successor plan, program or
arrangement thereto.
 
(k) “CIC Severance Protection Period” has the meaning set forth in the CIC
Severance Plan.
 
(l) “Certificate of Incorporation” means the Amended and Restated Articles of
Incorporation of Sprint Nextel Corporation, as may be amended from time to time.
 
(m) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, including any rules and regulations promulgated thereunder, along with
Treasury and IRS Interpretations thereof.  Reference to any section or
subsection of the Code includes reference to any comparable or succeeding
provisions of any legislation that amends, supplements or replaces such section
or subsection.
 
(n) “Company” has the meaning set forth in the preamble.
 
(o) “Company Group” has the meaning set forth in Section 10(a)(i).
 
(p) “Compensation Committee” means the Compensation Committee of the Board.
 
(q) “Competitor” has the meaning set forth in Section 11(b).
 
(r) “Developments” has the meaning set forth in Section 13(a).
 
(s) “Disability” or “Disabled” shall mean:
 
(i) the Executive’s incapacity due to physical or mental illness to
substantially perform his duties and the essential functions of his position,
with or without reasonable accommodation, on a full-time basis for six months as
determined by the Board in its reasonable discretion, and within 30 days after a
notice of termination is thereafter given by the Company, the Executive shall
not have returned to the full-time performance of the Executive’s duties; and,
further,
 
(ii) the Executive becomes eligible to receive benefits under the LTD Plan;
 
provided, however, if the Executive shall not agree with a determination to
terminate his employment because of Disability, the question of the Executive’s

 
 
Euteneuer Employment Agreement                                           Page 23
of 33

--------------------------------------------------------------------------------

 
disability shall be subject to the certification of a qualified medical doctor
agreed to by the Company and the Executive.  The costs of such qualified medical
doctor shall be paid for by the Company.
 
(t) “Effective Date” has the meaning set forth in the preamble.
 
(u) “Employee Plans” has the meaning set forth in Section 5(a).
 
(v) “Employment Term” means the Initial Employment Term and any Renewal Term.
 
(w) “Executive” has the meaning set forth in the preamble.
 
(x) “Good Reason” means the occurrence of any of the following without the
Executive’s written consent, unless within 30 days of the Executive’s written
notice of termination of employment for Good Reason, the Company cures any such
occurrence:
 
(i) the Company’s material breach of this Agreement;
 
(ii) a material reduction in the Executive’s Base Salary or Target Bonus (that
is not agreed to by the Executive), as compared to the corresponding
circumstances in place on the Effective Date as may be increased pursuant to
Section 4, except for across-the-board reductions generally applicable to all
senior executives;
 
(iii)             a change in Executive’s reporting relationship so that
Executive no longer reports directly to the Chief Executive Officer; or
 
(iv)           relocation of the Executive’s Place of Performance more than 50
miles without the Executive’s consent.
 
Any occurrence of Good Reason shall be deemed to be waived by the Executive
unless the Executive provides the Company written notice of termination of
employment for Good Reason within 90 days of the event giving rise to Good
Reason.
 
(y) “Initial Employment Term” has the meaning set forth in Section 2.
 
(z) “JAMS” has the meaning set forth in Section 16.
 
(aa) “LTD Plan” has the meaning set forth in Section 9(e).
 
(bb) “LTSIP” means the Company’s 2007 Omnibus Incentive Plan, effective May 8,
2007, as may be amended from time to time, or any successor plan, program or
arrangement thereto.
 
(cc) “LTSIP Target Award Opportunities” has the meaning set forth in Section
4(b)(ii).
 
 
Euteneuer Employment Agreement                                                  
Page 24 of 33

--------------------------------------------------------------------------------

 
(dd) “Participant” has the meaning set forth in the CIC Severance Plan.
 
(ee) “Parties” has the meaning set forth in the preamble.
 
(ff) “Party” has the meaning set forth in the preamble.
 
(gg) “Payment Period” means the period of 24 continuous months, as measured from
the Executive’s Separation from Service.
 
(hh) “Place of Performance” has the meaning set forth in Section 8.
 
(ii) “Proprietary Information” has the meaning set forth in Section 10(a)(i).
 
(jj) “Release” means a release of claims in a form provided to the Executive by
the Company in connection with the payment of benefits under this Agreement.
 
(kk) “Release Consideration Period” means the period of time pursuant to the
terms of the Release afforded the Executive to consider whether to sign it.
 
(ll) “Release Revocation Period” means the period pursuant to the terms of an
executed Release in which it may be revoked by the Executive.
 
(mm) “Renewal Term” has the meaning set forth in Section 2.
 
(nn) “Restricted Period” means the 24-month period following the Executive’s
date of termination of employment with the Company for any reason or Cause,
including for nonrenewal of this Agreement, Disability, termination by the
Company or termination by the Executive.
 
(oo) “Separation from Service” means “separation from service” from the Company
and its subsidiaries as described under Code Section 409A and the guidance and
Treasury regulations issued thereunder.  Separation from Service will occur on
the date on which the Executive’s level of services to the Company decreases to
21 percent or less of the average level of services performed by the Executive
over the immediately preceding 36-month period (or if providing services for
less than 36 months, such lesser period) after taking into account any services
that the Executive provided prior to such date or that the Company and the
Executive reasonably anticipate the Executive may provide (whether as an
employee or as an independent contractor) after such date.   For purposes of the
determination of whether the Executive has had a Separation from Service, the
term “Company” shall mean the Company and any affiliate with which the Company
would be considered a single employer under Code Section 414(b) or 414(c),
provided that in applying Code Sections 1563(a)(1), (2), and (3) for purposes of
determining a controlled group of corporations under Code Section 414(b), the
language “at least 50 percent” is used instead of “at least 80 percent” each
place it appears in Code Sections 1563(a)(1), (2) and (3), and in applying
Treasury Regulation Section 1.414(c)-2 for purposes of determining trades or
businesses (whether or not incorporated) that are under common control for
purposes of Code Section 414(c), “at least 50 percent” is used instead of “at
least 80 percent” each place it appears in Treasury Regulation Section
1.414(c)-2.  In addition, where the use of such definition of “Company” for
purposes of determining a Separation from Service is based upon legitimate
business criteria, in applying Code Sections 1563(a)(1), (2), and (3) for
purposes of determining a controlled group of corporations under Code Section
414(b), the language “at least 20 percent” is used instead of “at least 80
percent” at each place it appears in Code Sections 1563(a)(1), (2) and (3), and
in applying Treasury Regulation Section 1.414(c)-2 for purposes of determining
trades or businesses (whether or not

 
 
Euteneuer Employment
Agreement                                              Page 25 of 33

--------------------------------------------------------------------------------

 

incorporated) that are under common control for purposes of Code Section 414(c),
“at least 20 percent” is used instead of “at least 80 percent” at each place it
appears in Treasury Regulation Section 1.414(c)-2.
 
(pp) “Separation Plan” means the Company’s Separation Plan Amended and Restated
Effective August 13, 2006, as may be amended from time to time or any successor
plan, program, arrangement or agreement thereto.
 
(qq) “Specified Employee” shall mean an Executive who is a “specified employee”
for purposes of Code Section 409A, as administratively determined by the Board
in accordance with the guidance and Treasury regulations issued under Code
Section 409A.
 
(rr)  “STIP” means the Company’s short-term incentive plan under Section 8 of
the Company’s 2007 Omnibus Incentive Plan, effective May 8, 2007, as may be
amended from time to time, or any successor plan, program or arrangement
thereto.
 
(ss) “Subsidiary” shall mean any entity, corporation, partnership (general or
limited), limited liability company, entity, firm, business organization,
enterprise, association or joint venture in which the Company directly or
indirectly controls ten percent (10%) or more of the voting
interest.  Notwithstanding the foregoing, for purposes of Section 3(a),
“Subsidiary” shall mean any affiliate with which the Company would be considered
a single employer as described in the definition of Separation from Service.
 
(tt) “Target Bonuses” has the meaning set forth in Section 4(b)(i).
 
(uu) “Territory” has the meaning set forth in Section 11(b).
 
[signature page to follow]
 


 
 
Euteneuer Employment
Agreement                                                Page 26 of 33

--------------------------------------------------------------------------------

 

    IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by an
officer pursuant to the authority of its Board, and the Executive has executed
this Agreement, as of the day and year first written above.
 


   
                      SPRINT NEXTEL CORPORATION
 




   

                      By:___/s/ Sandra J. Price__________
                      Sandra J. Price
                      Sr. Vice President – Human Resources


 
                      EXECUTIVE






                      ____/s/ Joseph J. Euteneuer_______
                      Joseph J. Euteneuer
 
 
 
 
 
Euteneuer Employment
Agreement                                                 Page 27 of 33

--------------------------------------------------------------------------------

 


ATTACHMENT A
 
Current Board Service
 
MediaNews Group, Inc.
 

Euteneuer Employment
Agreement                                                 Page 28 of 33
 
 

--------------------------------------------------------------------------------

 

 EXHIBIT A
 
Form of Sign-On Restricted Stock Award Agreement
 
Restricted Stock Award Agreement
Sign-On Award




Throughout this Award Agreement Sprint Nextel Corporation (“Sprint”) and its
Subsidiaries are sometimes referred to as “we” or “us.”


1.  Award of Restricted Stock
On [date] (the “Date of Grant”), the Compensation Committee of the Board of
Directors of Sprint (the “Compensation Committee”) granted you an Award of
125,000 shares of Series 1 common stock, par value $2.00 per share of Sprint
(the “Common Stock”) under the terms of the Sprint Nextel Corporation 2007
Omnibus Incentive Plan (the “Plan”), subject to the restrictions and conditions
of the Plan and this Award Agreement as described below (the “Restricted
Stock”).


2.  Restrictions
You may not sell, transfer, assign, pledge or otherwise encumber or dispose of
the Restricted Stock until the restrictions on the shares lapse.  The Restricted
Stock will be registered in your name, but the certificates evidencing it will
be held in book-entry form by Sprint’s transfer agent until the restrictions
lapse as described below.   During the Restriction Period, however, you will
have all rights of a stockholder with respect to the Restricted Stock, including
the right to vote the shares of Restricted Stock and the right to receive
dividends on the stock as described in paragraph 6 below.


3.  Restriction Period
Subject to the terms and conditions of this Award Agreement, the restrictions on
your Restricted Stock will lapse 100% on the third anniversary of the Date of
Grant (or date the lapse is accelerated as described in paragraph 4 below if
earlier (the “Lapse Date”), conditioned upon you continuously serving as our
employee through that Lapse Date other than as provided in paragraph 4 below.


4.  Acceleration of Lapse
Restrictions on your Restricted Stock may lapse before the time at which they
would normally lapse — that is, the lapse of restrictions on your Restricted
Stock may accelerate.  Accelerated lapse occurs under the following
circumstances:
 
Event
Condition for acceleration
Effective date of acceleration
Death
If you die.
Death.
Disability
If you have a Separation from Service under circumstances that make you eligible
for benefits under the company’s long-term disability plan.
Your Separation from Service

 
Euteneuer Employment
Agreement                                              Page 29 of 33

--------------------------------------------------------------------------------

Involuntary Termination without Cause or Resignation with Good Reason
If you have a Separation from Service under circumstances that you are entitled
to receive severance benefits under Section 9(b) or (c) of your employment
agreement.
Your Separation from Service, conditioned on your delivering a release to the
Company as described in Section 9(b) or (c) of your employment agreement.

 
5.    Forfeiture of Restricted Stock
Restricted Stock with respect to which restrictions have not yet lapsed as of
your Separation from Service (unless lapse of the restrictions accelerated under
paragraph 4) will be forfeited as of such date.  Separation from Service is
defined in the Plan; generally, it means the date of your termination of
employment with us.


6.   Dividends
Ordinary cash dividends on Restricted Stock you hold on the dividend record date
will be paid to you.  Non-cash dividends or distributions made with respect to
your Restricted Stock before the restrictions lapse will be subject to
restrictions on the same conditions as the Restricted Stock itself.


7.  Delivery Date
We will issue to you one or more certificates evidencing the number of and class
of shares of Common Stock with respect to which the restrictions on your
Restricted Stock have lapsed and have not been forfeited under the terms of this
Agreement.  The certificates will be delivered as soon as practicable after the
restrictions lapse (the “Delivery Date”), but in no event later than 45 days
after the Delivery Date. We calculate your taxable income on the Delivery Date
using the Market Value Per Share on the immediately preceding trading day, but
we use the average of the high and low reported prices of our Common Stock
instead of the closing price.


8.  Transfer of your Restricted Stock and Designation of Beneficiaries
Your Restricted Stock is not assignable to any other party during your
lifetime.  Upon your death, your Restricted Stock will be delivered in
accordance with the terms of the Award to any beneficiaries you name in a
beneficiary designation or, if you make no designation, to your estate.
 
9.  Plan Terms
All capitalized terms used in this Award Agreement that are not defined in this
Award Agreement have the same meaning as those terms have in the Plan.  The
terms of the Plan are hereby incorporated by this reference.  The Plan is
available online at
http://iconnect.corp.sprint.com/portal/iland/?dochome=iw&docpath=IntranetDirectory/LandingPage/20080605_1650_10367056#LTI.


10.  Adjustment
In the event of any change in the number or kind of outstanding shares of our
Common Stock by reason of a recapitalization, merger, consolidation, spin-off,
reorganization, separation, liquidation, stock split, stock dividend,
combination of shares or any other change in our

 
Euteneuer Employment
Agreement                                                Page 30 of 33

--------------------------------------------------------------------------------

 
corporate structure or shares of our Common Stock, an appropriate adjustment
will be made consistent with applicable provisions of the Code and applicable
Treasury Department rulings and regulations in the number and kind of shares
subject to outstanding Awards and any other adjustments as the Board deems
appropriate.


11.  Amendment; Discretionary Nature of Plan
This Award Agreement is subject to the terms of the Plan, as may be amended from
time to time, except that the Award which is the subject of this Award Agreement
may not be materially impaired by any amendment or termination of the Plan
approved after the Date of Grant without your written consent. You acknowledge
and agree that the Plan is discretionary in nature and may be amended,
cancelled, or terminated by us, in our sole discretion, at any time.  The grant
of Restricted Stock under the Plan is a one-time benefit and does not create any
contractual or other right to receive a grant of Restricted Stock, other types
of grants under the Plan, or benefits in lieu of such grants in the
future.  Future grants, if any, will be at the sole discretion of the Company,
including, but not limited to, the timing of any grant, the number of shares of
Restricted Stock granted and restrictions.


12.  Data Privacy
By entering into this agreement, you (i) authorize us, and any agent of ours
administering the Plan or providing Plan recordkeeping services, to disclose to
us or our Subsidiaries such information and data as we or our subsidiaries
request in order to facilitate the grant of the Restricted Stock and the
administration of the Plan; (ii) waive any data privacy rights you may have with
respect to such information; and (iii) authorize us to store and transmit such
information in electronic form.


13.  Governing Law
This Award Agreement will be governed by the laws of the State of Kansas.  No
shares of Restricted Stock will be delivered to you upon the lapse of
restrictions unless counsel for the Company is satisfied that such delivery will
be in compliance with all applicable laws.


14.  Severability
The various provisions of this Award Agreement are severable, and any
determination of invalidity or unenforceability of any one provision shall have
no effect on the remaining provisions.
 
15.  Taxes
You are liable for any and all taxes, including withholding taxes, arising out
of this grant or the lapsing of restrictions thereon.  The Company is authorized
to deduct the amount of any required tax withholding from other income payable
to you, or, at your election, to withhold shares from those otherwise
deliverable to you on the lapsing of restrictions at the then-applicable
withholding rate for any required federal, state, local, FICA and Medicare
taxes.
 
16.  Entire Agreement
To the extent not inconsistent with the provisions of this Award Agreement, the
Plan is hereby incorporated by reference.  This Award Agreement along with the
Plan contains the entire understanding of the parties.
 
 
 
Euteneuer Employment
Agreement                                                Page 31 of 33

--------------------------------------------------------------------------------

 



Sprint Nextel Corporation




By: ________________________






____________________________
Joseph J. Euteneuer


This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933

Euteneuer Employment
Agreement                                                Page 32 of 33
 
 

--------------------------------------------------------------------------------

 

SCHEDULE A
 
With respect to the Executive’s relocation from his residence prior to the
Effective Date (his “Current Residence”) to the area surrounding the Executive’s
initial Place of Performance, the Executive shall be entitled to the benefits
under the Sprint Officer Relocation Program, effective August, 2010 (the
“Program”), except as provided below:
 
1.  
Section 1.01 shall be modified by exclusion of reference to any benefits
excluded herein;

 
2.  
In Section 1.05, “12” shall be changed to “24;”

 
3.  
The Executive shall not be entitled to the benefits under Section 3, Relocation
Allowance;

 
4.  
Regardless of the established home value limit in Section 4.02 (the application
of which with respect to his Current Residence results in the Executive’s
ineligibility for Section 4, Home Selling Benefits), the Executive shall be
entitled to the benefits under Section 4.03, Reimbursable Home Selling Expenses,
as limited by Section 4.04, except that:

 
a.  
the Third Party Company referred agent requirement shall not apply; and

 
b.  
reimbursable broker’s commission is limited to 6%;

 
5.  
The Executive shall not be entitled to the benefits under Section 5, Interim
Living, Section 6, Home Finding Benefits, or Section 7, Home Purchase
Assistance, except that Executive shall be entitled to benefits under Section
7.05, Normal Closing Costs;

 
6.  
The Executive shall not be entitled to the benefits under Section 8, Renter
Benefits, or Section 11, Spouse/Partner Assistance;

 
7.  
For avoidance of doubt, Section 9.08 modifies the limitation of Section 9.02,
and the Executive shall be entitled to two separate shipments of household
goods;

 
8.  
Executive shall not be entitled to the benefits under Section 12.02 Gross-Up
Provision; and

 
9.  
In Section 13.01, “12” shall be changed to “24,” and Section 13.01 is not
applicable in the case of a termination of employment described in 9(b)-(e) of
the Agreement.

 











Euteneuer Employment
Agreement                                                Page 33 of 33
 
 

--------------------------------------------------------------------------------

 
